PIERCE, Justice,
specially concurring:
¶ 18. Although I believe the dissent’s heart is in the right place, the Legislature has not created a statutory scheme whereby parents may be required to pay support for, or on the behalf of, adult disabled children. Nor has the Legislature created a statutory scheme whereby adult children may be required to pay for, or on behalf of, disabled parents. For this Court to hold otherwise is to violate the separation of powers.
WALLER, C.J., RANDOLPH, P.J., LAMAR AND COLEMAN, JJ., JOIN THIS OPINION.